DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.

Status of Claims
Claims 1-8, 10, 33-39 and new claims 40-42 are presently under consideration. Claims 9 and 11-32 remain cancelled.
Applicant’s amendments to the claims filed with the response dated 12 February 2021 have been fully considered but are not found to overcome the prior art rejection of record. 
The prior art rejection of record has been updated to show where the new limitations are taught, and applicant’s arguments and remarks are addressed below.

Response to Arguments
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive.
Applicant argues regarding the prior art of Anderson et al (US 3,006,067) on pages 9-10 of the response filed 12 February 2021 that:
Amended independent claims 1 and 33 include the feature, "wherein each conductive wire has a longitudinal side surface between two opposing ends, and wherein the longitudinal side surfaces of the conductive wires are in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells by thermocompression bonds between the longitudinal side surfaces of the conductive wires and correspondingApp. No. 14/752,750 9 Examiner: Golden, Andrew J. ones of the P-type and N-type doped diffusion regions of the solar cells." 
Applicant understands Anderson as disclosing a metal conductor 100 bonded by a softened end 104 to an N Type region 108 by thermo-compression bonding.
Thus, Applicant understands Anderson as disclosing a softened end of a wire having a thermo-compression bond with the N Type region 108, but do not understand Anderson as disclosing a longitudinal side surface of metal conductor 100 as being in direct physical contact with and having a thermo-compression bond with the N Type region 108, as is required by Applicant's amended claims.

Applicant’s argument has been fully considered but is not found persuasive as in the embodiments of Figs. 1 and 3 of Anderson (see Figs. 1 and 3 provided below), a longitudinal side surface of wire 18 is directly physically contacted to a surface of mesa 20 of silicon member 22 through a thermocompression bond (Anderson, C5/L30-50 see: wire 18 is directly bonded along its side surface to mesa 20 of silicon member 22) and as such teaches the limitation wherein the longitudinal side surfaces of the conductive wires are in direct physical contact with the P-type and N-type doped diffusion regions by thermocompression bonds. Anderson further teaches another embodiment in Fig. 3 and Column8 Lines 35-55 where aluminum wire 66 and gold wire 64 are each directly physically bonded to the surface of semiconductor mesa 62 through 
Anderson Figs. 1 and 3:

    PNG
    media_image1.png
    528
    338
    media_image1.png
    Greyscale


Additionally, as stated below, Krause in Figs. 1, 3A-3B and 7 also teaches where side surfaces of contact wires for interconnecting adjacent solar cells are in direct contact with P-type and N-type doped diffusion regions of the solar cell.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10 and 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US 2009/0272419), in view of Lee (US 2011/0073165) in further view of Krause et al (US 2011/0290298) and further in view of Anderson et al (US 3,006,067).

Regarding claim 1 Sakamoto discloses a string of solar cells comprising: 
a plurality of back-contact solar cells, wherein each of the solar cells comprises alternating P-type and N-type doped diffusion regions (Sakamoto, [0052] Fig. 1 see: alternating base and emitter doped regions 6 and 2); 
conductive wires disposed over a back surface of the solar cells, wherein the conductive wires are substantially aligned with and electrically connected to the P-type and N-type doped diffusion regions of the solar cells wherein each conductive wire has a longitudinal side surface between two opposing ends (Sakamoto, [0161] Fig. 11a see: wires 11 over parallel base and emitter regions where a space exists between every other wire 11 and wires 11 have a longitudinal profile with two ends); and
in a region between an adjacent pair of the solar cells, the conductive wires extend through the region between the adjacent pair of the solar cells and a portion of the plurality of conductive wires is cut in the region between the adjacent pair of the solar cells to selectively configure the adjacent pair of the solar cells in a series or parallel electrical configuration (Sakamoto, [0131], [0161] Fig. 11a see: wires 11 extending between adjacent solar cells and a space exists between every other wire 11 which are formed by cutting in order to connect the solar cells in series).

Lee teaches positioning a non-conductive shield disposed in a region between an adjacent pair of connected solar cells, the non-conductive shield coupling back sides of the adjacent pair of the solar cells (Lee, [0033] Figs. 1 and 3 see: shield 120 that is positioned between and on the back surfaces of back contact solar cells 110), wherein the non-conductive shield is disposed vertically between a conductive interconnect and the back sides of the adjacent pair of the solar cells (Lee, [0033] Figs. 1 and 3 see: shield 120 is vertically between interconnector 130 and the back surfaces of back contact solar cells 110). Lee teaches the non-conductive shield functions to maintain a constant distance and electrical insulation between the adjacent pair of the solar cells, and prevents the interconnecting structure from being viewed from a front of the solar cell module (Lee, [0033], [0041]).
Lee and Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Lee to add the non-
Modified Sakamoto does not explicitly disclose wherein the longitudinal side surfaces of the conductive wires are in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells by thermocompression bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells.
Krause teaches an interconnection structure for interconnecting solar cells with conductive wires where longitudinal side surfaces of the conductive wires are in direct physical contact with the base and emitter contacts (P-type and N-type doped diffusion regions) of the solar cells (Krause, [0091]-[0092], Figs. 1, 3A-3B and 7 see: contact wires for interconnecting adjacent solar cells can be provided in a configuration where no contact-connection structure is provided/no electrically conductive point contacts 104 
Krause and modified Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Krause to provide the longitudinal side surfaces of the conductive wires of Sakamoto are in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells of Sakamoto as Krause teaches this configuration allows the metallization layers of the solar cell to be dispensed with and thus simplifies the manufacture and reduces cost of the solar cell module (Krause, [0091]-[0092]).
Krause does not explicitly disclose the direct physical contact occurs through thermocompression bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells. 
Anderson teaches a method of directly contacting conductive wires to P-type or N-type regions of silicon semiconductor devices using thermocompression (Anderson, C2/L48-70, C3/L1-15, C9/L7-27 see: a wire can be bonded to an N or P type region of a silicon semiconductor device through a thermocompression bond where in Fig. 1) where longitudinal side surfaces of the conductive wires directly physically contact the 
Anderson and modified Sakamoto are combinable as they are both concerned with the field of wire bonding to silicon semiconductor devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Anderson such that the direct physical contact in the wire bonding connection of modified Sakamoto occurs through thermocompression bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells of Sakamoto as taught by Anderson (Anderson, C2/L48-70, C3/L1-15, C5/L30-50, C9/L7-27, Fig. 1 see: a wire can be bonded to an N or P type region of a silicon semiconductor device through a thermocompression bond as in Fig. 1 where side surface of wire 18 is bonded to mesa 20 of silicon member 22 and C8/L35-55, Fig. 3 see: aluminum wire 66 and gold wire 64 are each directly bonded to the surface of semiconductor mesa 62) as Anderson teaches such thermocompression bonds can be made simply and cheaply and are mechanically stronger than the prior art bonding methods which heat above the eutectic temperature of the materials involved leading to the formation of weak or brittle alloys  (Anderson, C1/L10-37, C3/L20-45).

Regarding claim 2, modified Sakamoto discloses the string of solar cell of claim 1, wherein each of the plurality of solar cells is substantially rectangular, and wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are substantially parallel to a first edge of each of the plurality of solar cells (Sakamoto, [0155]-[0157] Figs. 11a see: base and emitter contacts and wires 11 are parallel over rectangular cells 20D). 

Regarding claim 3 modified Sakamoto discloses the string of solar cell of claim 1, wherein each of the solar cells is substantially rectangular, and wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are disposed at a non-zero angle relative to edges of each of the solar cells (Sakamoto, [0078], Fig. 4A see: rectangular solar cells with base, emitter contacts and wiring 11 inclined an angle of less than or equal to 15 degrees with an edge of each solar cell). 

Regarding claim 4 modified Sakamoto discloses the string of solar cells of claim 3, wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are disposed at an angle in a range of 1 to 25 degrees relative to edges of each of the solar cells (Sakamoto, [0078], Fig. 4A see: rectangular solar cells with base, emitter contacts and wiring 11 inclined an angle of less than or equal to 15 degrees with an edge of each solar cell). 



Regarding claims 6 modified Sakamoto discloses string of solar cells of claim 1, further comprising: 
App. No. 14/752,750 3 Examiner: Golden, Andrew JDocket No. 7923P174 Art Unit: 1757a conductive busbar at an end of the string of solar cells, wherein the conductive busbar is electrically coupled with every other one of the conductive wires, and wherein the conductive busbar is to electrically couple the string with another string of solar cells (Sakamoto, [0076], [0134] Fig. 3B see: wiring connecting every other wiring 11 of end cells in two rows is considered to read on the claimed busbar connecting two strings of solar cells together). 

Regarding claim 7 modified Sakamoto discloses the string of solar cells of claim 6, wherein a section of wire of the conductive wires that is to electrically couple the end of the string of solar cells to the conductive busbar is to couple a single solar cell to the conductive busbar (Sakamoto, [0076], [0134] Fig. 3B see: every other wiring 11 of end cells in two rows is coupling a single cell to the busbar). 



Regarding claim 10 modified Sakamoto discloses the string of solar cells of claim 1, and Lee teaches wherein the non-conductive shields cover exposed sections of the interconnecting structure (conductive wires) between each adjacent pair of the solar cells (Lee) (Lee, [0033], [0041] Figs. 1 and 3 see: shield 120 prevents the interconnecting structure (conductive wires) from being viewed from a front of the solar cell module).

Regarding claim 33, Sakamoto discloses a string of solar cells comprising:
a plurality of back-contact solar cells, wherein each of the solar cells comprises alternating P-type and N-type doped diffusion regions (Sakamoto, [0052] Fig. 1 see: alternating base and emitter doped regions 6 and 2); 
conductive wires disposed over a back surface of the solar cells, wherein the conductive wires are substantially aligned with and wherein side surfaces of the conductive wires are electrically connected to the P-type and N-type doped diffusion regions of the solar cells wherein each conductive wire has a longitudinal side surface between two opposing ends (Sakamoto, [0161] Fig. 11a see: wires 11 over parallel base and emitter regions where a space exists between every other wire 11 and wires 11 have a longitudinal profile with two ends); and

Sakamoto does not explicitly disclose a non-conductive shield disposed in a region between an adjacent pair of the solar cells, the non-conductive shield coupling back sides of the adjacent pair of the solar cells. Sakamoto does not explicitly disclose wherein the longitudinal side surfaces of the conductive wires are in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells by thermocompression bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells.
Lee teaches positioning a non-conductive shield disposed in a region between an adjacent pair of connected solar cells, the non-conductive shield coupling back sides of the adjacent pair of the solar cells (Lee, [0033] Figs. 1 and 3 see: shield 120 that is positioned between and on the back surfaces of back contact solar cells 110), wherein the non-conductive shield is disposed vertically between a conductive interconnect and the back sides of the adjacent pair of the solar cells (Lee, [0033] Figs. 1 and 3 see: shield 120 is vertically between interconnector 130 and the back surfaces of back contact solar cells 110). Lee teaches the non-conductive shield functions to maintain a constant distance and electrical insulation between the adjacent pair of the solar cells, and prevents the interconnecting structure from being viewed from a front of the solar cell module (Lee, [0033], [0041]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Lee to add the non-conductive shield of Lee disposed in the region between the adjacent pair of the solar cells of Sakamoto, the non-conductive shield coupling back sides of the adjacent pair of the solar cells as taught by Lee (Lee, [0033] Figs. 1 and 3 see: shield 120 that is positioned between and on the back surfaces of back contact solar cells 110), wherein the non-conductive shield is disposed vertically between the interconnect structure (conductive wires) of Sakamoto and the back sides of the adjacent pair of the solar cells as taught by Lee (Lee, [0033] Figs. 1 and 3 see: shield 120 is vertically between interconnector 130 and the back surfaces of back contact solar cells 110) as Lee teaches the non-conductive shield functions to maintain a constant distance and electrical insulation between the adjacent pair of the solar cells, and prevents the interconnecting structure (conductive wires) from being viewed from a front of the solar cell module (Lee, [0033], [0041]).
Modified Sakamoto does not explicitly disclose wherein the longitudinal side surfaces of the conductive wires are in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells by thermocompression bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells.
Krause teaches an interconnection structure for interconnecting solar cells with conductive wires where longitudinal side surfaces of the conductive wires are in direct 
Krause and modified Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Krause to provide the longitudinal side surfaces of the conductive wires of Sakamoto are in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells of Sakamoto as Krause teaches this configuration allows the metallization layers of the solar cell to be dispensed with and thus simplifies the manufacture and reduces cost of the solar cell module (Krause, [0091]-[0092]).
Krause does not explicitly disclose the direct physical contact occurs through thermocompression bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells. 

Anderson and modified Sakamoto are combinable as they are both concerned with the field of wire bonding to silicon semiconductor devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Anderson such that the direct physical contact in the wire bonding connection of modified Sakamoto occurs through thermocompression bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells of Sakamoto as taught by Anderson (Anderson, C2/L48-70, C3/L1-15, C5/L30-50, C9/L7-27, Fig. 1 see: a wire can be bonded to an N or P type region of a silicon semiconductor device through a thermocompression bond as in Fig. 1 where side surface of wire 18 is bonded to mesa 20 of silicon member 22 and C8/L35-

Regarding claim 34, modified Sakamoto discloses the string of solar cell of claim 33, wherein each of the plurality of solar cells is substantially rectangular, and wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are substantially parallel to a first edge of each of the plurality of solar cells (Sakamoto, [0155]-[0157] Figs. 11a see: base and emitter contacts and wires 11 are parallel over rectangular cells 20D). 

Regarding claim 35 modified Sakamoto discloses the string of solar cell of claim 33, wherein each of the solar cells is substantially rectangular, and wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are disposed at a non-zero angle relative to edges of each of the solar cells (Sakamoto, [0078], Fig. 4A see: rectangular solar cells with base, emitter contacts and wiring 11 inclined an angle of less than or equal to 15 degrees with an edge of each solar cell).

Regarding claims 36 and 37 modified Sakamoto discloses the string of solar cells of claims 1 and 33 and further teaches wherein the conductive wires are substantially aligned with and electrically connected to the P-type and the N-type doped diffusion 

Regarding claims 38 and 39 modified Sakamoto discloses the string of solar cells of claims 1 and 33 and further teaches wherein the non-conductive shield is disposed vertically between the conductive wires and the back sides of the adjacent pair of the solar cells (Lee, [0033] Figs. 1 and 3 see: shield 120 is vertically between interconnector 130 and the back surfaces of back contact solar cells 110).

Regarding claim 40 modified Sakamoto discloses the string of solar cells of claim 1, and Sakamoto teaches wherein each of the conductive wires traverses in a direction parallel to the back surface of the plurality of solar cells and the corresponding ones of the P-type and N-type doped diffusion regions of the plurality of solar cells (Sakamoto, [0155]-[0157] Figs. 11a see: base and emitter contacts and wires 11 are parallel over rectangular cells 20D).  

Regarding claim 41 modified Sakamoto discloses the string of solar cells of claim 1, and Sakamoto teaches wherein one or more of the conductive wires extend from one of the plurality of solar cells to an adjacent one of the plurality of solar cells (Sakamoto, [0155]-[0157] Figs. 11a see: wires 11 extend between rectangular cells 20D).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726